DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘configured to’ is indefinite as it is unclear what is required for configuration. For purposes of examination, the phrase will be interpreted to mean any unoriented nylon.

Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 — 4, 6, 9, 11 — 15, 17, 23, 26, 30 — 33, 43 and 67 — 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele (U.S. Patent Application Publication No. 2009/0123611 A1) in view of Scudder (U.S. Patent No. 3,387,068) and Luers et al (U.S. Patent No. 4,675,122).
With regard to Claim 1, Bekele discloses a film that is coextruded (paragraph 0062)
comprising a polyamide layer ‘5’ that is nylon 6 (paragraph 0064), therefore a first polyamide
structural layer that is a nylon, and a sealant layer ‘1’ (paragraph 0071) and a first tie layer ‘2’
disposed between the polyamide layer and the sealant layer (paragraph 0070; Figure 1); the film
is affixed to an identical film (paragraph 0062), therefore to a top layer, by an adhesive
(laminating adhesive; paragraph 0059); the coextruded film is therefore free of adhesive; the
films are transparent (paragraph 0108); the sealant layer comprises polypropylene (propylene
homopolymer; paragraph 0071) and an easy peel component that is a slip agent (paragraph
0081); because the sealant layer comprises polypropylene and an easy peel component that is a
slip agent, the peel strength of the film is similar to a film having the same sealant layer and
having three plies, as stated on page 12, lines 16 — 18 of the instant specification. Bekele fails to
disclose nylon that is biaxially unoriented and an easy — peel component present in the sealant
layer comprising a heat — sealable blend of a polypropylene, a polyethylene, an antiblock agent
and a slip agent and an improved ratio of peel strength : burst strength compared to a three — ply
film comprising the top layer, a biaxially — oriented nylon layer and a sealant layer affixed
together by adhesive layers.
Scudder teaches nylon that is nylon 6 (polyepsilon caprolactam; column 6, line 33) that is
unoriented, for the purpose of obtaining transparency and high mechanical strength (column 1,
lines 10 — 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
nylon that is biaxially unoriented in order to obtain transparency and/or high mechanical strength
as taught by Scudder. An improved ratio of peel strength : burst strength compared to a three —
ply film comprising the top layer, a biaxially — oriented nylon layer and a sealant layer affixed
together by adhesive layers would therefore be obtained, as well as providing for greater elongation than a biaxially oriented film, as stated on page 6, lines 16 — 21 of the instant specification.
Luers et al teach an additive for polyolefin (column 1, lines 5 — 13) comprising
antiblock agent, lubricant and polyolefin (column 5, lines 29 — 42), therefore an easy — peel
component, for the purpose of providing a positive influence on the properties of a produced film
(column 1, lines 14 — 22),
It therefore would have been obvious for one of ordinary skill in the art to provide for an
easy — peel component in order to provide a positive influence on the properties of a
produced film as taught by Luers et al.
Polyethylene and polypropylene are cited by Luers et al as polyolefins (column 4, line 1).
It would have been obvious for one of ordinary skill in the art to provide for a combination of
polyethylene and polypropylene as the polyolefin of the additive, as polyethylene and
polypropylene are cited as polyolefins. The lubricant taught by Luers et al is erucamide (erucic
acid amide; column 4, lines 38 — 41), therefore a slip agent.
With regard to Claim 2, an outer layer ‘7’ is also disclosed, and the first polyamide
structural layer is disposed between the sealant layer and the outer layer, and a second tie layer
‘6’ is disposed between the first polyamide structural layer and the outer layer (paragraph 0070;
Figure 1).
With regard to Claim 3, alternatively, layer ‘3’ is disclosed that also comprises polyamide and layer ‘4’ that comprises a tie layer (paragraphs 0063 — 0065; Figure 1). A first polyamide
structural layer that is layer “3’ is therefore disclosed, and a second tie layer that is layer “4’ and
a second polyamide structural layer that is layer “5’ and a third tie layer that is layer ‘6.’
With regard to Claim 4, a second polyamide structural layer comprising a nylon is
therefore disclosed.
With regard to Claims 6 and 43, layer ‘2’ comprises anhydride modified polypropylene
(paragraph 0070). Alternatively, therefore, a first tie layer is disclosed that is layer ‘4’ and a first
polyamide layer that is layer ‘5’ and an inner layer that is layer ‘2.’
With regard to Claim 9, Luers et al teach antiblock agent in the amount of 5 to 35% by
weight and lubricant in the amount of 15 to 30% by weight and polyolefin (column 5, lines 29 -
42), and conventionally providing the component to the polyolefin to which it is added 0.001
to 0.5% lubricant by weight and 0.001 to 0.5% antiblock agent by weight (column 5, lines 43 —
56). It therefore would have been obvious for one of ordinary skill in the art to provide for an
easy — peel component, in an amount of about 16 to about 28% by weight of the sealant layer.
With regard to Claims 11 — 12, the antiblock agent taught by Luers et al is diatomaceous
earth (column 4, lines 10 — 18).
With regard to Claims 13 and 17, alternatively, layer ‘6’ is the outer layer, and therefore
comprises 100% polypropylene by weight.
With regard to Claim 14, Bekele fails to disclose a top layer that is oriented polyester.
However, Bekele discloses that it is known in the art to produce a package by laminating
an oriented polyester film to a film having the desired traits (PET; paragraph 0018). It would
have been obvious for one of ordinary skill in the art to provide for lamination of a layer,
therefore a top layer that is affixed by an adhesive layer, comprising oriented polyester, as Bekele discloses that it is known in the art to produce a package by laminating an oriented
polyester film to a film having the desired traits.
With regard to Claim 15, layer ‘4’ comprises ethylene / vinyl alcohol copolymer,
therefore a barrier layer (paragraph 0063 of Bekele), and because a layer is disclosed, a
composition is disclosed that is structurally identical to a coating.
With regard to Claims 23 and 26, a package comprising the film is disclosed (pouch;
paragraph 0079).
With regard to Claims 30 — 31, layer ‘4’ comprises a nylon layer (paragraph 0063).
Adjacent layers are therefore disclosed that are structurally identical to a first polyamide
structural layer comprising adjacent layers of nylon.
With regard to Claim 32, Bekele fails to disclose a method for sterilization, the method
comprising feeding the package into a sterilizing chamber, wherein the package has product
disposed therein. However, Bekele discloses that the film is typically used for sterilization of
foods outside the package and separate sterilization of the packaging material (paragraph 0055).
Because it is disclosed that the sterilization of foods outside the package and separate
sterilization of the packaging material is the typical use, the use is not limited to only sterilization
of foods outside the package and separate sterilization of the packaging material. It would have
been obvious for one of ordinary skill in the art to provide for feeding the package into a
sterilizing chamber, wherein the package has product disposed therein, as the use is not limited
to only sterilization of foods outside the package and separate sterilization of the packaging
material.
With regard to Claim 33, ultra — high temperature sterilization is disclosed (ultra high
temperature; paragraph 0055).
With regard to Claim 67, a peel strength of about 1,000 grams to about 2,500 and burst
strength greater than 7 psi would therefore be obtained.
With regard to Claim 68, sterilization is disclosed (paragraph 0035). The sealant layer is
therefore configured to allow the film to be heat — sealed to a container or to itself with
sufficient strength to withstand sterilization but weak enough to be separated by a consumer after
sterilization.

5.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele (U.S.
Patent Application Publication No. 2009/0123611 A1) in view of Scudder (U.S. Patent No.
3,387,068) and Luers et al (U.S. Patent No. 4,675,122) and further in view of Deng et al (U.S.
Patent Application Publication No. 2015/0044403 A1).
Bekele, Scudder and Luers et al discloses a film as discussed above. Bekele, Scudder and
Luers et al fail to disclose a rigid container comprising a rim and the film affixed to the rim.
Deng et al teach a container that is a tray, therefore a rigid container having a rim, and a
film sealed to the tray (paragraph 0037), the film comprising a nylon (paragraph 0035), for the
purpose of sealing a polyester tray (paragraph 0037).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
rigid container comprising a rim and the film affixed to the rim in order to obtain sealing of a
container that is polyester as taught by Deng et al. 




6. 	Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bekele (U.S. Patent Application Publication No. 2009/0123611 A1) in view of Scudder (U.S. Patent No.
3,387,068) and Luers et al (U.S. Patent No. 4,675,122) and further in view of Miyamoto et al
(U.S. Patent Application Publication No. 2004/0065047 A1).
Bekele, Scudder and Luers et al disclose a film comprised in a bag as discussed above.
Bekele, Scudder and Luers et al fail to disclose a roll comprising the film.
Miyamoto et al teach a film for making a bag comprised in a roll for the purpose of
making the bag in a bag — manufacturing apparatus (paragraph 0009).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
roll in order to make the bag in a bag — manufacturing apparatus as taught by Miyamoto et al.

ANSWERS TO APPLICANT’S ARGUMENTS
7. 	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated June 30, 2022,  that Scudder teaches a high degree of crystallization, whereas Bekele discloses a polyamide ‘such as a semicrystalline polyamide such as nylon 6.’
However, because the phrase ‘such as’ is used by Bekele, the disclosed polyamide is not limited to a semicrystalline polyamide. Furthermore, nylon 6 is also disclosed by Bekele. Additionally, the ‘high degree of crystallization’ taught by Scudder, is as low as 25%, stated in column 4, lines 60 – 62. It is therefore unclear if the term ‘semicrystalline’ disclosed by Bekele excludes Scudder.
Applicant also argues, on page 9, that Scudder teaches films that may be worked without excessive stretching, and therefore teaches away from crystallinities that enable stretching as claimed. 
However, crystallinities are not claimed, and actual stretching is not claimed. In light of the specification, only a greater ability to elongate than a biaxially oriented film is claimed. The greater ability to elongate would therefore be obtained by the use of Scudder as the nylon of Bekele. 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782